DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 6-12, 17 and 21 are objected to because of the following informalities: “first variable resistor” should be changed to --first resistor--.  Since, the structure of the first resistor does not vary.  Appropriate correction and/or correction is required.
Claims 11 and 19 are objected to because of the following informalities: “second variable resistor” should be changed to --second resistor--.  Since, the structure of the second resistor does not vary.  Appropriate correction and/or correction is required.
Claim 12 is objected to because of the following informalities: “third variable resistor” should be changed to --third resistor--.  Since, the structure of the third resistor does not vary.  Appropriate correction and/or correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 17, 18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are the clear necessary structural connections between the reference voltage with other elements of the reference voltage generating circuit.  Furthermore, the above claimed limitations of a structure of several elements that are partially connected together but do not adequately form either a reference voltage generating circuit or any particular circuit and specifically the described circuit of the present invention.  Therefore, it is not clear as currently defined, how the instant invention can perform the function of the disclosed invention such as a function of a reference voltage generating circuit and how the first variable resistor having a first resistance value for adjusting the first current based on a change in a current characteristic of the first transistor caused by a variation in a process of forming the first transistor.  Appropriate correction and/or correction is required.
Claim 8 is indefinite because the recitation “wherein the first variable resistor comprises: a first resistor connected between the second transistor and the second node; and a second resistor and a switch connected to the first resistor in parallel and serially connected to each other, and wherein the switch is turned on or off based on the first resistance value” (emphasis added) is unclear.  It is unclear how the switch can be turned on or off based on the first resistance value and by what element or what signal of the recited circuit.  Appropriate correction and/or correction is required.
Claims 9 and 10 are similarly rejected. Note the discussion with regard to Claim 8.
Claims 17 and 18 are similarly rejected. Note the discussion with regard to Claims 1-10.
Claim 20 is indefinite because the recitation “wherein the current source comprises a plurality of PMOS transistors each having a gate connected to an output terminal of the operational amplifier, and wherein a size ratio of a width to a length of each of the plurality of PMOS transistors is adjusted based on the change in the current characteristic of the first transistor” (emphasis added) is unclear.  It is 
Claims 21 and 22 are similarly rejected. Note the discussion with regard to Claims 1-10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 11-14, 17-19, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsung Electronics Co., LTD (Application No. 10-2015-0104355; hereinafter referred to as Samsung).
With regard to claim 1, Samsung discloses in Figs. 1-16 a reference voltage generating circuit (210 in Fig. 7a), comprising an operational amplifier (AMP) having a first input terminal (-) connected to a first node (N4), and having a second input terminal (+) connected to a second node (N3); a first transistor (BJT2) connected between a ground terminal and the first node (N4), wherein a first current flows in the first transistor; a second transistor (BJT1) connected to the ground terminal; and a first variable resistor (R3) connected between the second transistor (BJT1) and the second node (N3), the first variable resistor having a first resistance value for adjusting the first current based on a change in a current characteristic of the first transistor caused by a variation in a process of forming the first 
With regard to Claim 2, wherein the current characteristic of the first transistor is a spread of the voltage across the first variable resistor with respect to the first current. 
With regard to Claim 3, wherein, when the first variable resistor (R3) is changed from an initially designed resistance value to the first resistance value, the first current varies and the spread of the voltage across the first variable resistor is reduced. 
With regard to Claim 4, wherein; the first transistor comprises a first bipolar junction transistor (BJT), and the second transistor comprises a second BJT.
With regard to Claim 5, wherein the first current of the first transistor (BJT2) is an emitter current of the first BJT. 
With regard to Claim 6, wherein: the first BJT (BJT2) has a base and a collector connected to the ground terminal and an emitter connected to the first node (N4), and the second BJT (BJT1) has a base and a collector connected to the ground terminal and an emitter connected to the first variable resistor (R3). 
With regard to Claim 11, the reference voltage generating circuit further comprising a current source (MP1, MP2) configured to provide a first reference current (IREF2) to a third node (N2) and to provide a second reference current (IREF1) to a fourth node (N1), based on an output voltage of the operational amplifier (AMP); and a second variable resistor (R2) connected between the first node and the third node, the second variable resistor having a second resistance value proportional to the first resistance value of the first variable resistor (R3), wherein the reference voltage (VREF) is output from the third node (N2). 
With regard to Claim 12, the reference voltage generating circuit further comprising a third variable resistor (R1) connected between the second node (N3) and the fourth node (N1), the third 
With regard to Claim 13, wherein the second resistance value is substantially the same as the third resistance value. 
With regard to Claim 14, wherein the first reference current is substantially equal to the second reference current.
With regard to Claim 17, Samsung discloses in Figs. 1-16 a temperature sensor comprising a reference voltage generating circuit (210 in Fig. 7a) configured to generate first and second reference voltages (at nodes N2 and N1) which are constant regardless of temperature; a first voltage generating circuit (220 in Fig. 2) configured to generate a first voltage proportional to the temperature (VPTAT), based on the second reference voltage (VREF2); and an analog-to-digital converter (230 in Fig. 2; ADC) configured to produce a digital temperature signal (DTEMP), based on the first reference voltage and the first voltage, wherein the reference voltage generating circuit comprises an operational amplifier (AMP in Fig. 7a) having a first input terminal connected to a first node (N4), and having a second input terminal connected to a second node (N3); a first transistor (BJT2) connected between a ground terminal and the first node, wherein a first current flows in the first transistor; a second transistor (BJT1) connected to the ground terminal; and a first variable resistor (R3) connected between the second transistor and the second node (N3), the first variable resistor (R3) having a first resistance value for adjusting the first current, based on a change in a current characteristic of the first transistor caused by a variation in a process of forming the first transistor (BJT2), and wherein the first and second reference voltages are determined based on a first node voltage of the first node (N4) and a voltage across the first variable resistor (R3). 

With regard to Claim 19, wherein the reference voltage generating circuit (210 in Fig. 7a) further comprises a current source (MP1, MP2) configured to provide a first reference current (IREF2) to a third node (N2) and to provide a second reference current (IREF1) to a fourth node (N1), based on an output voltage of the operational amplifier; and a second variable resistor (R2) connected between the first node and the third node, the second variable resistor having a second resistance value proportional to the first resistance value of the first variable resistor (R3), and wherein the first or second reference voltage is output from the third node (N2). 
With regard to Claim 21, Samsung discloses in Figs. 1-16 an integrated circuit comprising a reference voltage generating circuit (210 in Fig. 7a) configured to provide a reference voltage (VREF); and an internal circuit (230 in Fig. 2) configured to operate based on the reference voltage, wherein the reference voltage generating circuit comprises an operational amplifier (AMP) comprising a first input terminal (-) connected to a first node (N4) and a second input terminal (+) connected to a second node (N3); a first transistor (BJT2) connected between a ground terminal and the first node, wherein a first current flows in the first transistor; a second transistor (BJT1) connected to the ground terminal; and a first variable resistor (R3) connected between the second transistor and the second node, the first variable resistor having a first resistance value for adjusting the first current, based on a change in a current characteristic of the first transistor caused by a variation in a process of forming the first transistor, and wherein the reference voltage generating circuit provides the reference voltage, based on a voltage of the first node and a voltage across the first variable resistor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        February 17, 2021